Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*921Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from possessing narcotics after a substance secreted inside petitioner’s pen tested positive for barbiturates. In our view, the misbehavior report, combined with the testimony adduced at the hearing, constitute substantial evidence supporting the charge of drug use (see, Matter of Kussius v Walker, 247 AD2d 911, 912). Contrary to petitioner’s contention, the chain of custody was sufficiently documented and a proper foundation was laid for the reliance on the positive test results. Although petitioner maintained that he found the pen in question shortly before it was confiscated and that the test results were “manufactured” in order to frame him, this merely raised a credibility issue for the Hearing Officer to resolve (see, Matter of Gonzalez v Selsky, 253 AD2d 940). Finally, we have examined petitioner’s remaining arguments and find them to be unpersuasive.
Cardona, P. J., Mercure, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.